BLD-253                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2550
                                      ___________

                               PATRICK D. TILLIO, SR.,

                                                   Appellant

                                            v.

               JOE RODRIGUZ; VINCENT’S HARWOOD FLOORING
                    ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 12-cv-01170)
                     District Judge: Honorable Cynthia M. Rufe
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 9, 2012
              Before: SCIRICA, SMITH and CHAGARES, Circuit Judges


                            (Opinion filed: August 23, 2012)
                                        _______

                                       OPINION
                                       _________

PER CURIAM

      Appellant Patrick Daniel Tillio, Sr., appeals pro se and in forma pauperis from the

District Court’s order denying his motion for reconsideration. For the reasons set forth

below, we will summarily affirm the District Court’s order.
        Tillio filed a complaint in the District Court against Joe Rodriguz and Vincent’s

Hardwood Flooring. By order entered March 9, 2012, the District Court dismissed

Tillio’s “rambling and unclear” complaint without prejudice and gave leave to amend

within 30 days. Pursuant to the Court’s order, the case was to terminate after 30 days if

Tillio failed to file an amended complaint. On May 17, 2012, Tillio filed a motion for

reconsideration pursuant to Fed. R. Civ. P. 59(e), which the district court denied as

untimely in an order entered May 18, 2012. Tillio filed a notice of appeal on May 29,

2012.

        To the extent Tillio seeks review of the District Court’s order denying the motion

for reconsideration, we have jurisdiction over the appeal pursuant to: 28 U.S.C. § 1291.1

We review the denial of a motion for reconsideration for abuse of discretion. Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). A litigant has 28 days from the entry of the

order being challenged in which to file a motion for reconsideration. See Fed. R. Civ.

Pro. 59(e). Because the Rule 59(e) motion was filed more than 28 days after the final

order, the District Court did not abuse its discretion in denying it as untimely. We will

therefore summarily affirm the District Court’s order entered May 18, 2012.

1
 We lack jurisdiction to review the dismissal of the complaint. While a timely Rule
59(e) motion tolls the time for appeal until the District Court’s disposition of the motion,
an untimely Rule 59(e) motion has no tolling effect. See Fed. R. App. P. 4(a)(4)(A);
Lizardo v. United States, 619 F.3d 273, 280 (3d Cir. 2010). As Tillio did not file an
amended complaint, the order of dismissal became final after 30 days. See Batoff v. State
Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992) (order of dismissal becomes final
after 30 days where plaintiff fails to file amended petition and thereby elects to stand on
his complaint). Tillio filed a notice of appeal more than 30 days after the final order, but
within 30 days of the order denying the motion for reconsideration. See Fed. R. App. P.
4(a). Accordingly, our jurisdiction extends only to the District Court’s order denying
Tillio’s motion for reconsideration.
                                             2